Citation Nr: 1221123	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spondylosis, evaluated as 10 percent disabling from January 30, 2006, until February 27, 2008, as 40 percent disabling from June 1, 2008, until July 31, 2011, and as 20 percent disabling therefrom.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 2002. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was later transferred to the RO in Roanoke, Virginia. 

It is noted that a total temporary rating is in effect for the period from February 27, 2008, until June 1, 2008.  This period is outside the scope of consideration with respect to schedular review, as no higher evaluation is possible. 

In December 2009, the Board remanded the appeal for further development. 

In a March 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity associated with lumbar spondylosis and assigned a 20 percent rating effective January 30, 2006.  As this issue is part and parcel of the initial rating claim on appeal, the Board has taken jurisdiction over it, as reflected on the title page of this decision. 

In a May 2011 rating decision, after taking all appropriate preliminary measures, the RO reduced the rating for lumbar spondylosis to 20 percent effective July 31, 2011. As the Veteran has not expressed disagreement with the reduction in evaluation of his disability, the Board has characterized the issues as staged ratings, as indicated on the title page.

In July 2011, the Board remanded the appeal for further development.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities have rendered him unemployable.  Indeed, the record shows that the Veteran is employed full-time.  As such, Rice is inapplicable to this case.


FINDINGS OF FACT

1.  For the period from January 30, 2006, until February 27, 2008, the Veteran's lumbosacral spondylosis is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes are not shown; separately ratable neurological symptoms (other than what is currently compensated); and the spine is not ankylosed.  

2.  For the period from June 1, 2008, until July 31, 2011, the Veteran's service-connected lumbosacral spondylosis is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than what is currently compensated), and incapacitating episodes of intervertebral disc syndrome are not shown.

3.  From July 31, 2011, the Veteran's service connected lumbosacral spondylosis is not shown to have been manifested by forward flexion of the thoracolumbar spine  limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than what is currently compensated) or incapacitating episodes of intervertebral disc syndrome were not shown.

4.  Throughout the appeal period the Veteran's right lower extremity radiculopathy is shown to be no more than moderate.




CONCLUSIONS OF LAW

1.  The criteria for initial higher ratings for lumbosacral spondylosis, currently evaluated as 10 percent disabling from January 30, 2006, until February 27, 2008; as 40 percent disabling from June 1, 2008, until July 31, 2011, and as 20 percent disabling therefrom have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5242 (2011).

2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's rating claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA as to these issues. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Also, the Veteran was afforded a VA examination most recently in March 2010 to evaluate the severity of his low back disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the low back symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially increased in severity since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

Additionally, it is determined that the previous remand instructions have been substantially complied with.  As noted above, an examination was provided and additional records were obtained.  The Veteran was also asked to resubmit authorization so that VA could obtain records from Fredericksburg Orthopaedic Associates.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that the current initial ratings assigned are not adequate for his service-connected low back disability. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Given the nature of the present claim for higher initial staged evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection for January 2006; and subsequent ratings from June 2008.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart. 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Here, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected low back disability does not warrant an evaluation in excess of the currently assigned staged ratings.

On March 2006 fee basis examination, the Veteran reported stiffness and weakness particularly after prolonged standing and walking.  He reported aching, sticking and burning pain that radiated to the right leg.  Physical examination revealed low back tenderness.  The Veteran had a normal gait and did not use any assistive devices.  Flexion was to 90 degrees.  Extension, right lateral, left lateral, right rotation, and left rotation were each to 25 degrees.  There was no intervertebral disc syndrome shown.  There was no decrease in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination with repetition.

A March 2006 private X-ray shows moderate to severe lumbar spondylosis with findings greatest at L3-4.

A March 2007 private X-ray shows moderate to severe degenerative changes.

In his April 2007 notice of disagreement, the Veteran reported pain and tingling that radiates down to his right leg.

Private treatment records reflect physical therapy throughout 2007.  These records reveal back pain complaints but do not contain range of motion findings.

In February 2008, the Veteran underwent a laminectomy.  

A March 2008 letter written by the Veteran's family doctor indicated complaints of progressively worsening low back pain that was not alleviated by physical therapy.

On April 2008 fee basis examination, the Veteran continued to report low back pain characterized by stiffness, weakness, with numbness and tingling to the legs.  Physical examination revealed abnormal posture and gait.  There was no radiating pain on movement and muscle spasm was absent.  There was tenderness noted.  Bilateral straight leg raising was negative.  There was favorable ankylosis of the lumbar spine (the examiner noted that range of motion could not be performed due to ankylosis of the spine); the lower extremities were abnormal neurologically; right lower extremity reflexes reveal absent knee jerk and ankle jerk; left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 1+.

A July 2009 private treatment report reflects complaints of distal lumbar pain and paresthesias in the right leg.  There was reduced range of lumbar motion, though precise measurements were not provided.  

On March 2010 VA examination, the Veteran reported continuous low back pain characterized as stabbing with radiating pain to the right leg.  He also reported low back stiffness, weakness, and spasms.  Physical examination revealed normal posture and gait; abnormal spine curvatures - gibbus and kyphosis; there was no ankylosis; there was a muscle spasm noted; right lower leg neurological abnormality was noted.  Range of motion studies revealed flexion to 80 degrees; extension, left lateral flexion, left lateral rotation, right lateral flexion, right lateral rotation all to 20 degrees each; after repetitive range of motion the only change involved low back flexion, which decreased to 70 degrees.  The Veteran reported that he was currently employed full-time.

Higher initial rating greater than 10 percent from January 30, 2006 until February 27, 2008 

On careful review of the record, the Board finds no basis for an increased evaluation during the period in question.   

Incapacitating episodes of disc disease are neither shown, nor have such been alleged.  Thoracolumbar forward flexion has consistently been greater than to 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  The Veteran has not complained of muscle spasm, and spasm was not noted on examinations.  Severe guarding likewise was not noted.  The spine is not ankylosed.  The evidence did not reveal any additional separately ratable neurological symptoms (other than what was currently compensated).  The disability picture presented does not warrant a rating in excess of 10 percent under any applicable criteria.  

40 percent from June 1, 2008 to July 31, 2011

From June 1, 2008, the medical evidence of record does not show any ankylosis of the thoracolumbar spine, much less the unfavorable ankylosis that would warrant the next higher, 50 percent, rating.  On March 2010 examination there was no ankylosis of the thoracolumbar spine noted.  Consequently, the next higher (50 percent) rating under the General Formula criteria is not warranted.  The examination did not reveal any additional separately ratable neurological symptoms.

In summary, symptoms of the Veteran's lumbosacral spondylosis have not met the schedular criteria for the next higher (50 percent rating) at any time since June 1, 2008.

20 percent from July 31, 2011

The evidence does not show that since July 31, 2011, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less, even considering additional limitation of function due to DeLuca factors.  The evidence does not reveal any additional separately ratable neurological symptoms and the record is also silent for findings of favorable ankylosis.  

In summary, the Veteran's lumbosacral spondylosis did not meet the criteria for the next higher (40 percent rating) at any time since July 31, 2011.

Radiculopathy 

The Veteran's radiculopathy of the right lower extremity has been assigned a 20 percent rating under Code 8520, 38 C.F.R. § 4.124a (2011). 

The Board also notes that under 38 C.F.R. § 4.124a, Code 8520, which pertains to paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent disability rating is assigned for moderately severe incomplete paralysis; a 60 percent disability rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. 

After a careful review of the record, the Board finds that a higher initial rating is not warranted for radiculopathy of the right lower extremity at any time during the appeal period.  Indeed, the evidence has been reflective of some decreased sensation and absent ankle reflexes but near-normal muscle strength.  Moreover, the March 2010 VA examination showed entirely normal position sense and vibration sense in the right leg.

The Board finds that the Veteran's symptoms for the entire appeal period, show no more than "moderate" symptoms.  

Therefore, a 40 percent rating for moderately severe incomplete paralysis under Diagnostic Code 8520 is not assignable.

In sum, a higher initial rating for the Veteran's radiculopathy is not warranted at any time during the rating period. 

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability with associated radiculopathy, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


						(CONTINUED ON NEXT PAGE)




ORDER

A higher initial rating for lumbar spondylosis, evaluated as 10 percent disabling from January 30, 2006, until February 27, 2008, as 40 percent disabling from June 1, 2008, until July 31, 2011, and as 20 percent disabling therefrom is denied.

An initial rating in excess of 20 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


